IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,963


EX PARTE RUBEN DOMINGUEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1101710D IN THE 297th DISTRICT COURT

FROM TARRANT COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to fifty-five years' imprisonment.  The Second Court of Appeals affirmed his conviction. 
Dominguez v. State, No. 02-09-00264-CR (Tex. App.-Fort Worth, delivered May 12, 2011, pet.
dism'd).
	Applicant contends that his petition for discretionary review was improperly dismissed as
untimely filed.  Specifically, the Applicant alleges that he timely delivered his petition for
discretionary review to prison authorities for mailing on August 10, 2011. (1) 
	Texas Department of Criminal Justice mail room officials filed two affidavits with the trial
court.  Based on those affidavits and the record, the trial court has entered findings of fact and
conclusions of law that Applicant timely delivered his petition for discretionary review for mailing
by prison officials. (2)  The trial court recommends that relief be granted.  We agree.   In cases where
counsel was not ineffective, but there has been a "breakdown in the system," due process requires
that an applicant be permitted to exercise his statutory right to file a PDR.  Ex parte Riley, 193
S.W.3d 900 (Tex. Crim. App. 2006).  
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Second Court of Appeals in Cause No. 02-09-00264-CR that affirmed his conviction in Cause No. 1101710D from the 297th District Court of Tarrant
County.  Applicant shall file his petition for discretionary review with this Court within 30 days of
the date on which this Court's mandate issues.

Delivered: February 6, 2013
Do not publish
1.  The Second Court of Appeals' on-line docket sheet reflects that the petition was filed on
August 17, 2011.
2.  In Campbell v. State, 320 S.W.3d 338 (Tex. Crim. App. 2010), the Court held that the
pleadings of pro se inmates shall be deemed filed at the time they are delivered to prison
authorities for forwarding to the court clerk.